RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 
Examiner comment regarding restriction
In the case of species election, upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  
Species restriction
This application contains claims directed to patentably distinct species as enumerated below.
Election A: species of tracer
Claims 3-4 recite distinct species.  
Claims 1-2 and 5-21 are generic to this election.
Please elect one of the following:  
Species A.i as recited in claim 3 (i.e. withdraw claim 4) or 
Species A.ii as recited in claim 4 (i.e. withdraw claim 3). 
Election B: species of intervention
Claims 14-17 recite distinct species.  
Claims 1-13 and 18-21 are generic to this election.
Please elect one of the following:   
Species B.i as recited in claim 14 (i.e. withdraw claims 15-17),
Species B.ii as recited in claim 15 (i.e. withdraw claims 14 and 16-17),
Species B.iii as recited in claim 16 (i.e. withdraw claims 14-15 and 17) or 
Species B.iv as recited in claim 17 (i.e. withdraw claims 14-16). 


Regarding all species elections
The species are distinct because each species involves a distinct application of the claimed process or machine.  In addition, based on the current record, the species are not obvious variants of each other.
There is a search and/or examination burden for these patentably distinct species for the following reasons:  the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) and the species have separate status in the art in view of their divergent subject matter.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirements herein must include:
(1) Election A of one species among A.i through A.ii, as described above, even though the requirement may be traversed (37 CFR 1.143) and 
(2) Election B of one species among B.i through B.iv, as described above, even though the requirement may be traversed (37 CFR 1.143).

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631